Citation Nr: 0826708	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from April 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
denied service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus.  In August 
2007, the Board remanded this appeal for additional notice 
and readjudication of the claim that included the theory of 
secondary service connection.  That development was 
completed, and the case was returned to the Board.


FINDING OF FACT

The veteran's current hypertension began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
and is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in January 2003, June 2003, 
July 2004, and August 2007.  These documents notified the 
veteran of the information and evidence necessary to 
substantiate the service connection claim, including on the 
theory of secondary service connection (hypertension caused 
or aggravated by service-connected diabetes mellitus), which 
portion of that information and evidence is to be provided by 
the claimant, and which portion VA will attempt to obtain on 
the claimant's behalf.

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the May 2008 supplemental statement of the 
case.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has obtained all relevant, identified, and available 
evidence, and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, relevant evidence.  VA has also 
obtained a medical examination in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection Analysis

The veteran is service connected for diabetes mellitus.  He 
is also service connected for diabetic complications of 
coronary artery disease, residuals of a cerebrovascular 
accident, and diabetic retinopathy.  He contends that his 
current hypertension is related to service, or more 
specifically, is related to his service-connected diabetes 
mellitus.  

The veteran's service treatment records show no complaints, 
findings, or diagnoses of hypertension, including no any 
elevated blood pressure readings.  An April 1968 objective 
service induction examination report noted a blood pressure 
reading of apparently 92/54 and included notations that the 
veteran's heart and vascular system were normal.  The March 
1970 objective separation examination report related a blood 
pressure reading of 138/86.  There were also notations that 
the veteran's heart and vascular system were normal.  

There is no evidence of hypertension in the year after the 
veteran's period of active service, which ended in March 
1970, or for many years later.  The first post-service 
evidence of record of any elevated blood pressure readings is 
in June 1982, with the first actual diagnosis of hypertension 
in August 1987, many years after the veteran's separation 
from service in March 1970.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A June 1982 history and physical report from Princeton 
Community Hospital noted that the veteran was driving his car 
and developed precordial pain radiating to his sternum and to 
his neck.  It was reported that the pain was sharp and 
pressure-like and that it lasted for up to 10 minutes.  The 
report indicated that that the veteran had no previous 
history of chest pain, diabetes, or hypertension.  A blood 
pressure reading of 120/80 was reported at that time.  The 
diagnoses were chest pain, etiology to be determined; rule 
out coronary artery disease; and rule out aortic dissection.  
A June 1982 discharge summary from that same facility 
reported that the veteran experienced multiple chest pains 
and that he was admitted for observation in the intensive 
care unit.  It was noted that on admission, the veteran's 
blood pressure in the left extremity was 120/80 and that it 
was 130/94 in the right extremity.  The discharge summary 
noted that repeat blood pressure readings on the left and 
right extremities apparently did not confirm the difference 
in blood pressure in the extremities.  It was reported that a 
consultation was obtained by a physician who confirmed the 
opinion that there was no evidence of differential blood 
pressure in both upper extremities.  The final diagnoses were 
musculoskeletal chest pain secondary to previous trauma and a 
nodule in the nasal area.  

An April 1987 treatment entry, apparently from S. T. Day, 
M.D., noted that the veteran complained of frequent headaches 
that occurred one to two times a week.  A blood pressure 
reading of 150/100 was reported at that time.  

An August 19, 1987 emergency record from Boone Memorial 
Hospital noted that the veteran was found unconscious in a 
hotel room with his pupils equal and reactive.  The emergency 
record indicated that the veteran was conscious upon arrival 
in the emergency room.  The veteran's blood pressure readings 
were 166/122 and 166/82.  The diagnoses included 
hypertension.  

An August 1987 treatment entry, apparently from Dr. Day, 
reported that the veteran felt bad on the previous Wednesday 
with a severe headache and a burning sensation in his chest.  
It was noted that he was taken to the hospital by ambulance.  
The veteran stated that his blood sugar was elevated when he 
was in the hospital.  A current blood pressure reading of 
138/102 was reported.  A later August 1987 entry noted that 
the veteran had high blood pressure and related a blood 
pressure reading of 180/120.  

Subsequent post-service private and VA treatment records, 
including VA examination reports, show treatment for 
disorders including hypertension.  The veteran also received 
treatment for diabetes mellitus, coronary artery disease, 
residuals of a cerebrovascular accident, and diabetic 
retinopathy.  

A September 1987 treatment entry from B. G. Richards, M.D., 
indicated that the veteran had a long history of 
hypertension, although he had only recently been under 
therapy for such disorder.  

A September 2002 VA treatment entry noted that the veteran 
was seen with a chief complaint of a headache.  It was 
reported that he complained of headaches and feeling fatigued 
for the previous four years.  He also stated that he had lost 
thirty pounds in the previous six months with polydipsia, 
polyphagia, and polyuria.  The initial impression/diagnoses 
included malignant hypertension; rule out diabetes mellitus 
type II; rule out depression and post-traumatic stress 
disorder (PTSD); and obesity.  An October 2002 entry 
indicated that the veteran had a history of hypertension, 
obesity, and diabetes mellitus type II.  The assessment, at 
that time, included stage I hypertension.  A December 2002 
treatment report related diagnoses including hypertension, 
unknown duration with left ventricular hypertrophy, not 
completely controlled; diabetes mellitus, type II; 
hyperlipidemia; obesity; and family history of ischemic heart 
disease.  

A March 2003 VA diabetes mellitus examination report noted 
that the veteran's claims file was not available.  It was 
reported that the veteran was in the Army from 1968 to 1970 
and that he served in Vietnam from 1969 to 1970.  The 
examiner indicated that the veteran was discovered to have 
diabetes in October 2002.  The diagnosis was type II 
diabetes.  The examiner commented that the veteran's diabetes 
was at least as likely as not related to exposure to Agent 
Orange.  

A March 2003 VA hypertension examination report indicated 
that the veteran's claims file was not available.  It was 
reported that the veteran was diagnosed with hypertension in 
October 2002 and that he had suffered from some symptoms of 
dizziness and headaches.  The diagnosis was hypertension.  
The examiner stated that the veteran's hypertension was as 
likely as not related to diabetes.  

In a April 2003 addendum to the March 2003 VA hypertension 
examination report, the examiner reported that the claims 
file was not available at the time of the examination and 
that the veteran gave a history of hypertension and diabetes 
at about the same time in October 2002.  The examiner stated 
that a review of the claims file showed a diagnosis of 
hypertension on August 19, 1987.  The examiner indicated 
that, therefore, the diagnosis was essential hypertension.  
The examiner commented that the veteran's hypertension was 
less likely as not related to diabetes in view of the fact 
that the hypertension was present for several years prior to 
the onset of the diabetes.  

A May 2004 VA diabetes mellitus examination report related 
diagnoses of non-insulin-dependent diabetes mellitus; 
diabetic retinopathy; coronary artery disease; and 
hypertension.  

A May 2004 VA heart examination indicated diagnoses of 
coronary artery disease, carotid artery stenosis by 
echocardiogram, and hypertension.  The examiner did not 
address the etiology of any of the diagnosed disorders.  

A September 2004 VA genitourinary examination report noted 
that the veteran was diagnosed with diabetes in late 2002, 
although it was highly probable that he had the disease for 
several years prior to being diagnosed.  It was also reported 
that the veteran suffered from a stroke in July 2004.  The 
examiner indicated that the veteran had been further 
diagnosed with disorders including uncontrolled hypertension; 
hyperlipidemia; obesity; carotid artery disease status post 
myocardial infarction; borderline anemia; left-sided Bell's 
palsy; and diabetic retinopathy.  The diagnosis was migraine 
headaches at that time.  



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that the March 2003 VA hypertension 
examination report reflects a diagnosis of hypertension.  The 
examiner opined that the veteran's hypertension was as likely 
as not related to his diabetes mellitus.  The Board notes, 
however, that the examiner specifically indicated that the 
veteran's claims file was not available.  Although an 
examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Further, the Board notes that the examiner did not 
provide any rational for his opinion that the veteran's 
hypertension was related to his diabetes mellitus at the time 
of the March 2003 examination.  Given these circumstances, 
the Board finds that the opinion provided by the examiner at 
the time of the March 2003 VA hypertension examination has 
little probative value in this matter.  

Conversely, the Board notes that, in the April 2003 addendum 
to the March 2003 VA hypertension examination report, the 
examiner specifically noted that he had reviewed the 
veteran's claims file and that it showed a diagnosis of 
hypertension on August 19, 1987.  The VA examiner indicated 
that the veteran's hypertension was unlikely ("less likely 
as not") related to his diabetes, and supported the opinion 
with the reason that the hypertension had been present for 
several years prior to the onset of the diabetes.  The Board 
observes that the opinion pursuant to the April 2003 addendum 
was based on a review of the veteran's claims file, and is 
based on an accurate history.  The history in this veteran's 
case shows diagnosis of hypertension in 1982 and that 
diabetes mellitus was not diagnosed until 2002.  The examiner 
also provided a rationale for his opinion that referred to 
the exact date in the record when the veteran was first 
diagnosed with hypertension.  Therefore, the Board finds that 
the VA examiner's opinion in the April 2003 addendum to the 
March 2003 VA hypertension examination is the most probative 
in this matter.  See Wensch v. Principi, 15 Vet. App. 362 
(2001).  

The Board observes that the weight of the competent medical 
evidence demonstrates that the veteran's current hypertension 
is not related to his period of service or the service-
connected diabetes mellitus.  The probative medical evidence 
provides negative evidence that tends to weigh against a 
finding of service incurrence, indicating that the veteran's 
current hypertension began many years after service, without 
relationship to any incident of service.  Additionally, the 
probative medical evidence shows that the veteran's current 
hypertension, which was first shown in 1982, was not caused 
or worsened by his service-connected diabetes mellitus, first 
diagnosed in 2002.  

The veteran has alleged that his current hypertension had its 
onset during his period of service or, more specifically, 
that his hypertension is related to his service-connected 
diabetes mellitus; however, as a layperson, the veteran is 
competent to relate any symptoms that he experienced at any 
time, but is not competent to give a medical opinion on the 
diagnosis or etiology of a disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For these reasons, the Board finds that the veteran did not 
experience any in-service injury or disease of hypertension; 
did not manifest hypertension to a compensable degree within 
one year of service separation; did not experience continuous 
post-service symptoms of hypertension; and the weight of the 
competent medical evidence demonstrates that the veteran's 
hypertension began many years after his period of service, 
was not caused by any incident of service, and is not 
proximately due to or the result of his service-connected 
diabetes mellitus.  The Board concludes that neither direct 
nor secondary service connection for hypertension is 
warranted.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


